Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 1 of 20 PageID 1




               IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISON


THE GROVE RESORT AND SPA, LLC                        Case No.:_______________

         PLAINTIFF,

v.

NAVIGATORS SPECIALTY INSURANCE COMPANY,
and EDGEWOOD PARTNERS INSURANCE CENTER,
INC. d/b/a EPIC INSURANCE BROKERS &
CONSULTANTS,

      DEFENDANTS.
______________________________________________/

                                  COMPLAINT

         Plaintiff, THE GROVE RESORT AND SPA, LLC sues NAVIGATORS

SPECIALTY       INSURANCE       COMPANY        and    EDGEWOOD         PARTNERS

INSURANCE        CENTER, INC. d/b/a EPIC INSURANCE BROKERS                        &

CONSULTANTS and alleges the following:

                         JURISDICTION AND VENUE

         1.   This Court has jurisdiction under 28 U.S.C. § 1332, Diversity of

Citizenship; Amount in Controversy; Costs, in that the parties are business entities

established under the laws of different states, and therefore citizens of different

states, and the amount in controversy exceeds $75,000.00 exclusive of interest and

costs.

                                         1
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 2 of 20 PageID 2




      2.    Venue is proper in this Court under 28 U.S.C § 1391(a) and 28 U.S.C

§ 1391(b)(2) in that the insured property and project are located in Orange County,

Florida.

      3.    This action is ripe for adjudication.

      4.    All conditions precedent to bring this case have occurred or been

waived.

                                    PARTIES

      5.    Plaintiff, THE GROVE RESORT AND SPA, LLC, is a Delaware

limited liability company, with its principal place of business in the State of

Florida, and a named insured under Commercial Lines Policy IS16CGL182861IC.

      6.    At all times material hereto, Defendant, NAVIGATORS SPECIALTY

INSURANCE COMPANY (Navigators) was a corporation organized and existing

under the laws of the State of New York with its principal place of business located

in New York, New York.            Navigators issued Commercial Lines Policy

IS16CGL182861IC (Exhibit 1).        Defendant currently transacts business as

Navigators, A Brand of Hartford.

      7.    At all material times hereto, Defendant EDGEWOOD PARTNERS

INSURANCE       CENTER, INC. d/b/a EPIC INSURANCE BROKERS                         &

CONSULTANTS (EPIC) was a corporation organized and existing under the laws

of the State of California with its principal place of business located in San


                                         2
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 3 of 20 PageID 3




Francisco, California. EPIC, at all times material hereto, acted as the insurance

broker providing information to Plaintiff as to the terms and conditions of

Commercial Lines Policy IS16CGL182861IC.

                                  BACKGROUND

      8.     Plaintiff is named as an insured party in Commercial Lines Policy

IS16CGL182861IC. In anticipation of taking over and completing a construction

project in Winter Garden, Florida, then known as Grand Palisades, Plaintiff

solicited quotes through several insurance brokers that would insure Plaintiff and

its affiliates for liability arising from work already completed on the project as well

as any work performed by or on behalf of Plaintiff to complete the project.

                  INSURANCE QUOTES FOR THE PROJECT

      9.     The original project developer began construction of the 878 room

resort but then abandoned the project in 2008 and subsequently filed for

bankruptcy in 2013 after having completed the exterior of the buildings which

included the installation of windows and doors. The resort remained unoccupied

but maintained for several years until purchased by an affiliate of Plaintiff in

October of 2014. Plaintiff completed the project, opening an initial phase in March

2017 and completing the overall project, which is now known as The Grove Resort

& Water Park Orlando, in 2018.




                                          3
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 4 of 20 PageID 4




      10.    An essential element to the insurance coverage solicited by Plaintiff

was coverage for claims arising from work performed on the project prior to

Plaintiff acquiring title to the property and completing construction of the resort.

Plaintiff sought coverage to protect against, among other things, any liability

arising from the prior work, or damages to work completed by Plaintiff, its

affiliates, contractors, and subcontractors, that may result from defects in the work

completed prior to Plaintiff initiating construction to complete the project.

      11.    In January 2016, Plaintiff was in communication with EPIC regarding

a quote for the Policy. On January 20, 2016, EPIC, through Phillip Goodman

informed Plaintiff that it had received a quote from the Navigators that “includes

the old work”:




Exhibit 2.

      12.    Plaintiff’s desire to insure the “old work” and the future work was

critically important to them. This is manifested by Plaintiff asking the Defendants

to verify this on numerous occasions. Just two days after receiving the above

                                         4
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 5 of 20 PageID 5




assurance from EPIC that the quote and policy would “includes the old work,” an

additional insurance broker, AmWINS Brokerage of New England, also verified

this assurance. AmWINS Senior Vice President Gary Grindle sent an email to

Joseph Savarese at Navigators asking for a response to questions about coverage

from Plaintiff. That email provides:




(Exhibit 3).

      13.      As can be seen from this email, the Plaintiff wanted to confirm for a

second time that the policy would include the old work and future work. Mr.

Grindle specifically noted that he and Mr. Savarese had previously discussed that

issue. It was also noted that a competing insurer had quoted the coverage and

“affirmatively stated” coverage for the old work was included.

                                          5
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 6 of 20 PageID 6




      14.    In response to this second confirmation, Navigator’s Mr. Savarese

stated “Correct – no prior work exclusion.”

      15.    In reliance on the above multiple representations of Navigators and

EPIC, Plaintiff purchased the policy and paid a total policy premium of

$1,467,804.00 for Commercial Lines Policy IS16CGL182861IC. Exhibit 1. The

stated policy period, as set out in the declarations page of the policy, was from

March 1, 2016 through March 1, 2021.

                       PLAINTIFF’S INSURANCE CLAIM

      16.    The project was completed in 2018. On June 24, 2020, a rainstorm

resulted in extensive water intrusion into at least 80 units, revealing defects in the

installation and sealing of the approximately 3500 windows at the resort. Since

then, resort management has received numerous complaints from unit owners and

resort visitors citing water damage in numerous units. An assessment of the

source of the water established that the leaks are coming from windows installed

prior to Plaintiff assuming control over the construction project.

      17.    Contractors consulted to assess the water damage and leaking

windows (and resultant damage to other property) have estimated a cost of

$819,713.00 to remove defective caulking and re-caulk all 3500 windows at the

resort, in addition to other measures to prevent further water damage. Addressing

the defects causing the water intrusion is necessary to prevent further damage and


                                          6
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 7 of 20 PageID 7




protect the work completed by and on behalf of Plaintiff, although that work was

not defective. The defects resulted in property damage to work completed by or

on behalf of Plaintiff and is necessary to prevent further damage to Plaintiff’s

work.

        18.   On or about July 14, 2020, a claim was filed with Navigators on

Plaintiff’s behalf by Mr. Joe DiBiasi of EPIC.    Claim Number CGL340232 was

assigned to Plaintiff’s claim. Exhibit 4.

        19.   On or about July 28, 2020, Mr. Zachary Fagiano, a Risk Management

Consultant for Plaintiff, asked Mr. Philip Goodman, (then) Senior Vice President

of EPIC and a colleague of Mr. DiBiasi (who filed the claim with Navigators on

behalf of Plaintiff) to identify the language in the 1.4 million dollar policy that

covered claims related to the “old work” performed on the project prior to Plaintiff

taking over control. In an email exchange between Mr. Fagiano and Mr. Goodman

at EPIC, Mr. Fagiano asked: “Can you point me to the section that provides

coverage for prior work?” Mr. Goodman replied a few moments later: “It is

included by not being excluded.” Exhibit 5.

        20.   Notwithstanding EPIC’s assurance the “old work” was covered, early

email communications between Plaintiff’s representatives and Navigators

suggested that Navigators intended to deny any liability to pay the claim.

Notwithstanding Plaintiff and EPIC informing Navigators of the prior assurances


                                            7
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 8 of 20 PageID 8




that the “old work” was covered, Navigators summarily rejected that fact in an

email dated August 18, 2020, stating:

      Lastly, there’s been verbal communication (again) speaking to some
      coverage for work previously done on this project which would
      precede the effective date of the Navigators policy. It is alleged their
      understanding of this comes from assurances they received from
      either your offices or others involved with placing the policy. Let me
      stress again what I shared on our last call, the Navigators policy
      provides coverage for claims arising from enrolled parties who
      worked on the designated premise no earlier than March 1, 2016.
      None of the information received to date would indicate the
      implicated parties meet that criteria.

Exhibit 6.

      21.    Defendant has denied coverage asserting that the policy did not cover

the construction performed prior to Plaintiff taking over the project (i.e., the “old

work”). Exhibits 7, 8 and 9.

      22.    Because Plaintiff and its affiliates were taking over a partially

constructed project, coverage for potential claims arising from or related to

existing construction at the partially completed resort was a critical and essential

element of any insurance policy to be issued as the project moved forward.

Plaintiff, its affiliates and its representatives expressly requested confirmation of

coverage from Navigators and EPIC on multiple occasions--to confirm the

coverage would include the prior existing work, as they had a quote from a

competing insurance company that affirmatively stated it covered the “old work.”



                                         8
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 9 of 20 PageID 9




      23.     Representatives of all parties involved in preparing a quote to present

to Plaintiff, including Mr. Savarese employed by Navigators, Mr. Grindle, with

AmWins Brokerage of New England and Mr. Goodman with EPIC Brokers, fully

understood and openly discussed by email that Plaintiff was seeking insurance for

the “old” or “existing work” and that the policy was to include claims arising from

or related to the construction work completed prior to Plaintiff acquiring title to

the property.

      24.     Whether by mistake, negligence or intentional misrepresentation,

Defendant Navigators failed to provide the coverage requested, bargained for and,

based upon representations made to Plaintiff and Plaintiff’s representatives, paid

for by payment of the $1,467,804.00 premium for Commercial Lines Policy

IS16CGL182861IC. Navigators is now denying coverage as to Plaintiff’s claim,

relying     upon   its   own   mistake,   negligence,    omission    of   information,

misrepresentations, or fraud.

                                      COUNT I

                   Reformation of Insurance Contract or Policy

      25.     Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count I in full.

      26.     This is an action against Defendant Navigators for reformation of

Commercial Lines Policy IS16CGL182861IC.


                                           9
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 10 of 20 PageID 10




      27.   Plaintiff’s request for coverage for damages or claims arising from the

previously completed construction at the partially constructed resort complex was

unambiguous and never in question.

      28.   The mutual understanding and intent of the parties that the “old” or

“existing work” would be covered was memorialized in the email from Mr.

Goodman to Plaintiff dated July 20, 2016 (Exhibit 2) as well as an email from Mr.

Savarese with Navigators to Mr. Grindle at AmWins. Exhibit 3.

      29.   Plaintiff relied on the multiple representations made by EPIC and

Navigators that the “old” or “existing work” was included in the policy.

      30.   The policy does not express the agreement of the parties to include

coverage for the “old” or “existing work.”

      31.   The failure to include the proper language in the policy to reflect the

unambiguous intent of the parties that the policy would include coverage for the

“old” or “existing work” was mutual mistake. Therefore, Commercial Lines

Policy IS16CGL182861IC should be reformed consistent with the intention of the

parties that the policy covered “all existing and future work on the project.”

      32.   Alternatively, if the failure of the policy to contain coverage for the

“old” or “existing work” was a unilateral mistake on the Plaintiff’s part, such

mistake was the result of Navigator’s and EPIC’s inequitable conduct of making

false statements and assurances.


                                        10
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 11 of 20 PageID 11




       WHEREFORE, Plaintiff respectfully requests that this Court enter Final

Judgment in favor of Plaintiff providing that:

       A.     Commercial Lines Policy IS16CGL182861IC is reformed to ensure

claims arising from or related to construction work on the partially completed

resort performed prior to Plaintiff assuming control of the project;

       B.     Plaintiff’s claim, Claim Number CGL340232, is a covered claim under

the reformed insurance policy and Navigators is responsible for paying Claim

Number CGL342242; and,

       C.     Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                                      COUNT II

                    Promissory Estoppel—Defendant Navigators

       33.    Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count II in full.

       34.    This is an action for promissory estoppel against Defendant

Navigators.

       35.    Navigators represented that the policy would contain coverage for

the “old” or “existing work” which is a material fact critically important to the

Plaintiff.




                                          11
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 12 of 20 PageID 12




      36.    Plaintiff relied upon the representation of Navigators and EPIC

(Navigator’s agent) that the policy would contain coverage for the “old” or

“existing work” to pay a premium of $1,467,804.00 for Commercial Lines Policy

IS16CGL182861IC.

      37.    Plaintiff assumed responsibility for a minimum of $819,713.00 in

costs, as reflected in Claim Number CGL340232, to perform the necessary work to

remediate the defects discovered in the old or existing work to protect the work

Plaintiff and its affiliates completed.

      38.    After representing that the “old” or “existing work” was covered by

the policy, Defendant Navigators changed their position to the Plaintiff’s

detriment, and now take the position that the policy never covered the “old” or

“existing work.”

      39.    Plaintiff relied upon Navigators’ representation as to the scope of

coverage of the policy to purchase the policy and Plaintiff has incurred liability

and damages by Navigators’ taking an inconsistent position and denying

Plaintiff’s claim.

             WHEREFORE, Plaintiff respectfully requests that this Court enter

Final Judgment in favor of Plaintiff providing that:

      A.     Navigators is estopped from denying Claim Number CGL340232 and

that Navigators is responsible for paying Claim Number CGL342242; and,


                                          12
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 13 of 20 PageID 13




      B.      Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                                         COUNT III

              Fraudulent Misrepresentation—Defendant Navigators

      40.     Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count III in full.

      41.     This is an action for fraudulent misrepresentation against Defendant

Navigators.

      42.     At all times material hereto, Navigators represented that the policy

would contain coverage for the “old” or “existing work” which is a material fact

critically important to the Plaintiff.

      43.     Mr. Savarese and others acting on behalf of Navigators knew that the

policy would not cover the “old” or “existing work” but represented that the

policy would provide the affirmative coverage for the “old” or “existing work”

requested by Plaintiff.

      44.     Mr. Savarese, acting on behalf of Navigators, made the false statement

to induce Plaintiff to purchase the policy.

      45.     Plaintiff relied upon the representation of Navigators to pay a

premium of $1,467,804.00 for Commercial Lines Policy IS16CGL182861IC.




                                            13
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 14 of 20 PageID 14




      46.    Plaintiff relied upon the misrepresentation as to policy coverage

perpetrated by Navigators and assumed responsibility for a minimum of

$819,713.00 in costs, as reflected in Claim Number CGL340232, to perform the

necessary work to remediate the defects discovered in the old or existing work to

protect the work Plaintiff and its affiliates completed.

      47.    Plaintiff relied upon the fraudulent misrepresentation of Navigators

to purchase the policy to cover the exact type of claim which has been denied by

Navigator’s causing Plaintiff to incur damages.

      48.    Plaintiff has been damaged.

             WHEREFORE, Plaintiff respectfully requests that this Court enter

Final Judgment in favor of Plaintiff providing that:

      A.     Navigators fraudulently misrepresented coverage to Plaintiff and

that Plaintiff is entitled to damages, including punitive damages.

      B.     Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                                    COUNT IV

             Negligent Misrepresentation—Defendant Navigators

      49.    Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count IV in full.




                                         14
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 15 of 20 PageID 15




      50.     This is an action for negligent misrepresentation against Defendant

Navigators.

      51.     At all times material hereto, Navigators represented that the policy

would contain coverage for the “old” or “existing work” which is a material fact

critically important to Plaintiff.

      52.     Mr. Savarese and others acting on behalf of Navigators either knew

the representation that the policy would cover the “old” or “existing work” was

false, made the representation without knowledge of its truth or falsity, or should

have known the representation was false.

      53.     Mr.   Savarese,    acting   on   behalf   of   Navigators,   made   the

misrepresentation to induce Plaintiff to purchase the policy.

      54.     Plaintiff justifiably relied upon the misrepresentation of Navigators

to pay a premium of $1,467,804.00 for Commercial Lines Policy IS16CGL182861IC.

      55.     Plaintiff relied upon the misrepresentation as to policy coverage

perpetuated by Navigators and assumed responsibility for a minimum of

$819,713.00 in costs, as reflected in Claim Number CGL340232, to perform the

necessary work to remediate the defects discovered in the old or existing work to

protect the work Plaintiff and its affiliates completed.

      56.     As result of Navigators’ negligent misrepresentation, Plaintiff has

been left without the requested coverage and Plaintiff’s claim has been denied.


                                          15
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 16 of 20 PageID 16




        57.   Plaintiff has incurred damages as result of Navigators’ negligent

misrepresentation.

        WHEREFORE, Plaintiff respectfully requests that this Court enter Final

Judgment in favor of Plaintiff providing that:

        A.    Navigators negligently misrepresented coverage to Plaintiff and that

Plaintiff is entitled to damages.

        B.    Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                                      COUNT V

                   Negligent Misrepresentation—Defendant EPIC

        58.   Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count V in full.

        59.   This is an action for negligent misrepresentation against Defendant

EPIC.

        60.   At all times material hereto, EPIC represented that it was procuring a

policy that would contain coverage for the “old” or “existing work” which is a

material fact critically important to the Plaintiff.

        61.   EPIC holds itself out as providing expert consulting services in the

insurance industry stating on its current website on the About Us page: “EPIC

Insurance Brokers & Consultants has a depth of industry expertise across key lines


                                           16
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 17 of 20 PageID 17




of insurance, including risk management, property and casualty, employee

benefits, unique specialty program insurance and private client services.”

      62.    EPIC’s agent, Mr. Goodman, advised Plaintiff and its affiliates that

the insurance policy to be issued by Navigators included coverage for the “old

work” and after Plaintiff’s claim was filed—by EPIC on behalf of Plaintiff—again

confirmed coverage stating that the “existing work” was included within the scope

of policy coverage because it was not excluded.

      63.    EPIC and Mr. Goodman either knew the representation that the

policy would cover the “old” or “existing work” was false, made the

representation without knowledge of its truth or falsity, or should have known the

representation was false.

      64.    EPIC and Mr. Goodman made the misrepresentation to induce

Plaintiff to purchase the policy.

      65.    Plaintiff justifiably relied upon the misrepresentation of EPIC and Mr.

Goodman to pay a premium of $1,467,804.00 for Commercial Lines Policy

IS16CGL182861IC.

      66.    Plaintiff relied upon the misrepresentation as to policy coverage

perpetuated by EPIC and Mr. Goodman and assumed responsibility for a

minimum of $819,713.00 in costs, as reflected in Claim Number CGL340232, to

perform the necessary work to remediate the defects discovered in the old or


                                        17
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 18 of 20 PageID 18




existing work to protect the work Plaintiff and its affiliates completed.

      67.    As result of EPIC and Goodman’s negligent misrepresentation,

Plaintiff has been left without the requested coverage and Plaintiff’s claim has been

denied.

      68.    Plaintiff has incurred damages as result of EPIC and Goodman’s

Navigators’ negligent misrepresentation.

      WHEREFORE, Plaintiff respectfully requests that this Court enter Final

Judgment in favor of Plaintiff providing that:

      A.     EPIC negligently misrepresented coverage to Plaintiff and that

Plaintiff is entitled to damages.

      B.     Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                                    COUNT VI

             Negligent Procurement of Insurance—Defendant EPIC

      69.    Plaintiff realleges paragraphs one (1) through (24) as if set out in this

Count VI in full.

      70.    This is an action for negligent procurement of insurance against

Defendant EPIC.




                                         18
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 19 of 20 PageID 19




      71.       Plaintiff’s request for insurance coverage for damages or claims

arising from the previously completed construction at the partially constructed

resort complex was unambiguous and never in question.

      72.       All representatives of Defendant EPIC were aware that an insurance

policy purchased by Plaintiff must include coverage for the “old” or “existing”

work and indeed Mr. Goodman, acting on behalf of EPIC, confirmed that the

Navigators policy would cover the “old work.” Exhibit 2.

      73.       EPIC owed a duty to Plaintiff to procure the insurance coverage

requested and was negligent in failing to procure a policy as explicitly requested

by Plaintiff.

      74.       As a result of the negligence of EPIC and its representatives, Plaintiff

did not receive the insurance coverage requested and paid for and has been left

without coverage as to Claim Number CGL340232 in the amount of $819,713.00 as

of the date of the claim.

      WHEREFORE, Plaintiff respectfully requests that this Court enter Final

Judgment in favor of Plaintiff providing that:

      A.        EPIC was negligent in failing to procure the insurance coverage

Plaintiff requested and that Plaintiff is entitled to damages as a result of EPIC’s

negligence.




                                            19
Case 6:21-cv-00821-WWB-GJK Document 1 Filed 05/12/21 Page 20 of 20 PageID 20




      B.    Costs, including attorney's fees and costs to the extent authorized by

law or contract, and such other relief this Court deems just and proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial on all claims so triable.


                                       /s/D. Kent Safriet
                                       D. Kent Safriet, Fla. Bar No. 174939
                                       kents@hgslaw.com
                                       Douglas M. Smith, Fla. Bar No. 12809
                                       dougs@hgslaw.com
                                       HOPPING GREEN & SAMS, P.A.
                                       119 South Monroe Street, Suite 300
                                       Tallahassee, Florida 32301
                                       Telephone: (850) 222-7500
                                       Facsimile: (850) 224-8551
Dated: May 12, 2021                    Attorneys for Plaintiff




                                         20
